      Case 1:20-cr-00053-DLC-TJC Document 43 Filed 10/26/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                         CR 20-53-BLG-DLC-TJC-1

                    Plaintiff,
                                                  ORDER VACATING
vs.                                               CHANGE OF PLEA
                                                  HEARING
LISA ANN EMMETT,

                    Defendant.




      Defendant has filed an unopposed motion to vacate the change of plea

hearing. (Doc. 42.) Defense counsel requests the hearing be vacated in light of

Defendant’s letter to the Court dated October 23, 2020, asserting she does not feel

counsel is adequately representing her. (See Doc. 41.)

      Accordingly, IT IS ORDERED that the change of plea hearing set for

October 27, 2020, at 9:00 a.m. is VACATED. The hearing will be reset after the

issue of representation can be addressed by the District Court.

      DATED this 26th day of October, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
